Case 0:21-cr-60020-WPD Document 208 Entered on FLSD Docket 06/30/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-CR-60020- DIMITROULEAS/SNOW

  UNITED STATES OF AMERICA

  v.

  JONATHAN MARKOVICH and
  DANIEL MARKOVICH,

          Defendants.
                                                   /

                 DEFENDANTS JONATHAN MARKOVICH AND DANIEL
                MARKOVICH’S RESPONSE TO GOVERNMENT’S MOTION
                   TO EXCLUDE DEFENDANTS’ EXPERT WITNESS

          Defendants Jonathan Markovich and Daniel Markovich (collectively referred to as the

  “Markoviches”), by and through the undersigned counsel, hereby file this Response to the

  Government’s Motion to Exclude Defendants’ Expert Witness [D.E. 206], and state as follows in

  support thereof:

          The government’s motion was not filed in good faith. 1 While the Parties agreed to

  disclose identified experts by June 21, 2021, the defense cannot disclose an expert that has not

  been retained. On June 18, 2021, the Parties had a status call and the government was notified

  that the defense was still in search of an expert. Moreover, it is well established that rebuttal

  experts and witnesses do not need to be disclosed.

          “It is an abuse of discretion to exclude the otherwise admissible opinion of a party’s expert

  on a critical issue, while allowing the opinion of his adversary’s expert on the same issue.” United




  1 Additionally, the government’s commentary about the defense’s “rush to trial” [D.E. 206 at 4]
  is misplaced, when it was the government that chose when to indict this case, which started the
  clock on a fundamental constitutional right – the right to a speedy trial.


  126400342.2
Case 0:21-cr-60020-WPD Document 208 Entered on FLSD Docket 06/30/2021 Page 2 of 3




  States v. Lankford, 955 F.2d 1545, 1552 (11th Cir. 1992). The Markoviches are entitled to offer

  a rebuttal expert. The government is inviting the Court to commit plain error by excluding a

  rebuttal expert for the Markoviches.

          Additionally, “[r]ebuttal witnesses are a recognized exception to all witness disclosure

  requirements.”    United States v. Windham, 489 F.2d 1389, 1392 (5th Cir. 1974).               The

  Markoviches’ expert will only be used as a rebuttal expert to the government’s expert, Dr. Clark.

  Nowhere does the schedule adopted in the Court’s Pre-Trial Scheduling Order provide a deadline

  for disclosure of rebuttal experts. [D.E. 183-84].

          Despite the government’s assertion that the Markoviches have known about Dr. Kelly’s

  testimony for nine months, the government’s disclosure of her actual proposed testimony was not

  revealed to the Markoviches until June 11, 2021 when the government filed its Disclosure of

  Expert Witness and Evidence. [D.E. 202]. The Markoviches are in the process of procuring a

  rebuttal expert to Dr. Clark’s testimony.      And as stated previously, [D.E. 204], once the

  Markoviches finalize whom they intend to proffer as a rebuttal expert, undersigned counsel will

  notify the government of that person’s name, CV, additional credentials and qualifications,

  publications, and expected testimony. Thus, the government will not be prejudiced because the

  government will know of the Markoviches’ rebuttal expert at the same time as the Markoviches.

          Even if the Court would hold that the Markoviches were required to disclose their rebuttal

  expert by June 21, 2021, the Court is not required to exclude the Markoviches’ rebuttal expert as

  recommended by the government. Rule 16(d)(2) gives the Court discretion on how to address

  this issue. The government’s interpretation that the Markoviches have somehow waived their

  right to introduce a rebuttal expert at trial—by not disclosing their rebuttal expert fourteen days

  after the government disclosed their expert—is simply incorrect and provides an unnecessary and



                                                   2
  126400342.2
Case 0:21-cr-60020-WPD Document 208 Entered on FLSD Docket 06/30/2021 Page 3 of 3




  severe remedy. See May v. Lake Front Grp Ltd., 2012 WL 12898021, at *1-2 (S.D. Fla. Sept. 7,

  2012) (King, J.) (holding that, in civil case where defendant’s disclosure of expert witnesses was

  similar to the disclosure at issue here, “striking [d]efendant’s expert witnesses would be a severe

  and unnecessary remedy”).

  Dated: June 30, 2021                         Respectfully submitted,

   s/     Marissel Descalzo                    s/ Michael Pasano
   Marissel Descalzo (FBN 669318)              Michael S. Pasano (FBN 475947)
   Email: mdescalzo@tachebronis.com            E-mail: mpasano@carltonfields.com
   Tache, Bronis, and Descalzo, P.A.           CARLTON FIELDS
   150 S.E. 2 Ave., Suite 600                  700 N.W. 1st Avenue, Suite 1200
   Miami, FL 33131                             Miami, Florida 33136-4118
   Tel: 305-537-9565                           Telephone: (305) 530-0050
   Counsel for Daniel Markovich                Counsel for Jonathan Markovich




                                                  3
  126400342.2
